               Case 2:18-cv-01543-JLR Document 129 Filed 04/09/19 Page 1 of 3




 1                                                           THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8    BOMBARDIER INC.,
                                                       No. 2:18-cv-1543-JLR
 9
                             Plaintiff,
                                                       DEFENDANT MITSUBISHI AIRCRAFT
10    v.                                               CORPORATION AMERICA, INC.’S
                                                       JURY DEMAND
11    MITSUBISHI AIRCRAFT
      CORPORATION, MITSUBISHI
12    AIRCRAFT CORPORATION AMERICA,
13    INC., et al.,

14                           Defendants.

15

16           Under Federal Rule of Civil Procedure 38 and this Court’s Local Civil Rules, Defendant

17   Mitsubishi Aircraft Corporation America, Inc. respectfully demands a trial by jury on all issues

18   triable in its Counterclaims.

19

20

21

22

23

24

25

26

      MITSUBISHI AIRCRAFT CORPORATION                                         Perkins Coie LLP
      AMERICA, INC.’S JURY DEMAND                                       1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
      (No. 2:18-cv-1543-JLR) – 1                                            Phone: 206.359.8000
     LEGAL143553420.1                                                        Fax: 206.359.9000
               Case 2:18-cv-01543-JLR Document 129 Filed 04/09/19 Page 2 of 3




 1           RESPECTFULLY SUBMITTED this 9th day of April 2019.
 2                                              /s/ Jerry A. Riedinger
                                                Jerry A. Riedinger, WSBA No. 25828
 3                                              Mack H. Shultz, WSBA No. 27190
                                                Mary Z. Gaston, WSBA No. 27258
 4                                              Perkins Coie LLP
                                                1201 Third Avenue, Suite 4900
 5                                              Seattle, WA 98101-3099
                                                Telephone: 206.359.8000
 6                                              Facsimile: 206.359.9000
                                                E-mail: JRiedinger@perkinscoie.com
 7                                              E-mail: MShultz@perkinscoie.com
                                                E-mail: MGaston@perkinscoie.com
 8
                                                Attorneys for Defendant Mitsubishi Aircraft
 9                                              Corporation America Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MITSUBISHI AIRCRAFT CORPORATION                                Perkins Coie LLP
      AMERICA, INC.’S JURY DEMAND                              1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
      (No. 2:18-cv-1543-JLR) – 2                                   Phone: 206.359.8000
     LEGAL143553420.1                                               Fax: 206.359.9000
               Case 2:18-cv-01543-JLR Document 129 Filed 04/09/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2           I certify under penalty of perjury that on April 9, 2019, a true and correct copy of the

 3   foregoing was served via ECF on all counsel of record.

 4
      DATED this 9th day of April 2019.                   /s/ Mary Z. Gaston
 5                                                        Mary Z. Gaston, WSBA No. 27258
                                                          Perkins Coie LLP
 6                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
 7                                                        Telephone: 206.359.8000
                                                          Facsimile: 206.359.9000
 8                                                        E-mail: mgaston@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
      (No. 2:18-cv-1543-JLR) – 1                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL143553420.1                                                           Fax: 206.359.9000
